Citation Nr: 1222304	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability.   

2.   Entitlement to an initial compensable disability rating for bilateral pes planus prior to December 20, 2010.

3.   Entitlement to an initial compensable disability rating for osteoma of the left frontal sinus. 

4.  Entitlement to an initial compensable disability rating for carpal tunnel syndrome of the hands and wrists.

5.  Entitlement to an initial compensable disability rating for vertigo.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from January 1973 to December 2004.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from an August 2005 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Washington, D.C.  In such rating decision, the RO (among other things) granted the Veteran's claims of entitlement to service connection for pseudofolliculitis barbae, pes planus, status post left little toe fracture, osteoma of the left frontal sinus, and soft tissue mass of the right middle finger and assigned (respectively) noncompensable disability ratings.  In the August 2005 rating decision, the RO also denied the service connection claim on appeal.  
During the pendency of this appeal, the Veteran's claims file was permanently transferred from the RO in Washington D.C. to the RO in Roanoke, Virginia.  

In July 2010, the Veteran and his spouse subsequently testified at a Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.  

In December 2010, the Board granted service connection for loss of taste, carpal tunnel syndrome, and vertigo; dismissed per the Veteran's request the service connection claims for tuberculosis, cardiovascular disability, recurrent back pain, bilateral knee arthritis, painful left elbow, hemorrhoids, migraine headaches, and residuals of a left hand finger injury.  Also in the December 2010 decision, the Board remanded for further development the Veteran's service connection claim for an eye disability as well as increased rating claims for bilateral pes planus and osteoma of the left frontal sinus.

In a March 2012 rating decision, the Appeals Management Center (AMC) effectuated the Board's grants of service connection, as follows: service connection for loss of taste, assigning a 10 percent rating; service connection for carpal tunnel syndrome, assigning a noncompensable rating; service connection for vertigo, assigning a noncompensable rating, all effective January 1, 2005.  

In the March 2012 rating decision, the AMC also increased the rating for pes planus (recharacterized as severe pes planus with heel spur syndrome and plantar fasciitis and recurrent heloma durum of the fifth digit, left and pronatory gait cycle) from zero to 50 percent, effective December 20, 2010.  Because the RO did not grant the maximum rating for the entire period of the appeal, it cannot be said that the Veteran has been granted the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].   Indeed, in the representative's most recent written argument, it was noted that the Veteran feels he is entitled to a compensable rating for his pes planus prior to December 20, 2010.  Accordingly, the issue of an initial compensable rating for pes planus prior to December 20, 2010, is still in appellate status.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  The evidence shows that the Veteran is presently unemployed.  Thus, the issue of entitlement to TDIU has been raised.  In light of Rice, the Board has included the TDIU issue on the title page. 

The Board further notes that the Veteran has expressed disagreement with the initial ratings assigned for his carpal tunnel syndrome and vertigo.  As will be discussed in further detail below, the initial increased rating claims are being remanded for issuance of a statement of the case (SOC).  Additionally, the service connection claim for an eye disability, the increased rating claim for osteoma of the left frontal sinus, and the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to December 20, 2010, the Veteran's pes planus was mild in nature and productive of complaints of bilateral plantar pain and objective evidence of tenderness to palpation, requiring the use of arch supports and shoe inserts.  Moderate involvement with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, was not objectively shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral pes planus were not met prior to December 20, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Veteran's increased rating claim for pes planus for the period prior to December 20, 2010, arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's claims file contains service treatment records, VA medical evidence, records from DeWitt Army Medical Center and Bethesda Naval Medical Center, and the Veteran's contentions.  Also, the Veteran has been afforded VA examinations in conjunction with his pes planus claim, as well as a personal hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the increased claim decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Claim for Higher Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pes Planus Prior to December 20, 2010

As indicated, the Veteran is currently in receipt of a 50 percent rating for pes planus effective from December 20, 2010.  However, he still maintains that he is entitled to an initial compensable rating for his pes planus prior to December 20, 2010.  He asserts that a compensable rating is warranted for that time period because his feet were painful.  The Board notes that the Veteran, as a layman, is competent to report the existence of his foot symptoms, to include pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the severity of his service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran's bilateral pes planus is rated under Diagnostic Code 5276, which contemplates an acquired flatfoot.  Under such code, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

During a December 2004 VA general medical examination, the Veteran reported recurring plantar foot pain and indicated that he had been treated with "padding."  On examination, there was bilateral plantar foot tenderness to palpation.  Bilateral pes planus and bilateral hallux valgus, and bilateral hammering of the lateral fourth toes, were shown.  He had a tender left little toe callus.  He could stand on his toes and heels and could squat.  Diagnosis of was pes planus.  The examiner summarized that the Veteran had bilateral plantar foot pain, as well as a painful and tender left little toe callus.  

Records from the Bethesda Naval Medical Center show that he was seen for complaints of bilateral foot pain and swelling in March 2006.  

In March 2008, the Veteran underwent a "QTC" examination of the feet, in pertinent part.  Pes planus was present.  On the right foot, valgus was not present; there was no showing of forefoot or mid-foot malalignment.  On the right foot, there was no deformity, such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  On the left foot, there was a slight degree of valgus, which could be corrected by manipulation.  The left foot showed no forefoot or midfoot malalignment, and no deformity.  Palpation of the plantar surface of both feet revealed slight tenderness.  The Achilles tendon, bilaterally, had good alignment.  Pes cacus, hammer toes, and Morton's metatarsalgia, were not present.  Hallux valgus of both feet was present.  The degree of angulation was moderate on the right and slight on the left, with no resection of the metatarsal head present.  Hallux rigidus was not present.  He required arch supports and shoe inserts.  He did not require orthopedic shoes, corrective shoes, foot supports, or build ups in the shoes.  The Veteran had some limitations with standing and walking.  The examiner noted that there was no change in the previous diagnosis of pes planus.  There were subjective complaints of pain in the soles of the feet and objective evidence of flat feet, clinically and on x-rays.   Weightbearing foot x-rays were within normal limits, bilaterally.

On review, the evidence does not show that the criteria for an initial compensable rating for pes planus is warranted prior to December 20, 2010 because during that time period, there was no competent and credible evidence showing that the Veteran had moderate flatfeet with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.

Rather, the applicable evidence of record reveals that the Veteran's bilateral pes planus was productive of plantar surface pain and some tenderness upon palpation, requiring the use of arch supports and shoe inserts.  Significantly, the Board points out the Veteran had no malalignment in the forefoot or midfoot, bilaterally, and his Achilles tendons had good alignment during the 2004 and 2008 VA examinations.  Additionally, weightbearing x-rays of both feet taken in 2008 were within normal limits.  The Board therefore finds that the manifestations of the Veteran's pes planus prior to December 20, 2010, most closely resemble a mild disability picture, which is consistent with the noncompensable rating assigned for the applicable time period under Diagnostic Code 5276.  

The Board has considered whether other potentially applicable diagnostic codes allow for a higher rating.  In this regard, Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  The Board however finds that a compensable rating is not warranted prior to December 20, 2010, because, as indicated, the evidence shows no more than a mild foot disability.

Diagnostic Code 5280 provides ratings for unilateral hallux valgus. Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.  Although hallux valgus in both feet was shown during the 2004 and 2008 VA examinations, there was no indication that such condition was severe in either foot, or the equivalent to amputation of the great toe.  

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a (2011). 
Although bilateral hammering of the lateral fourth toes was shown during the 2004 examination, there is no evidence of unilateral hammer toe of all toes.  As such, a higher compensable rating is not warranted under Diagnostic Code 5282.

The Board notes further that Diagnostic Code 5277 addresses a weak foot characterized by atrophy of the musculature, disturbed circulation, and weakness; Diagnostic Code 5278 addresses a claw foot; Diagnostic Code 5279 addresses metatarsalgia; Diagnostic Code 5281 addresses hallux rigidus; and Diagnostic Code 5283 addresses malunion or nonunion of the tarsal or metatarsal bones.  However, those codes are inapplicable here because the medical evidence prior to December 20, 2010, does not support diagnoses of any of these conditions.

 The Veteran's statements as to the severity of his foot symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against an initial compensable rating for the Veteran's bilateral pes planus prior to December 20, 2010.  As such, the reasonable doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b) (West 2002). 

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the rating criteria contemplate the Veteran's service-connected pes planus, which, prior to December 20, 2010, was primarily manifested by complaints of bilateral foot pain and objective evidence of tenderness, symptoms that that were generally relieved by foot inserts and therefore contemplated in the rating criteria.   As such, the rating criteria are therefore adequate to evaluate the Veteran's pes planus and referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to an initial compensable rating for pes planus prior to December 20, 2010, is denied.


REMAND

The Veteran also seeks service connection for an eye disability, as well as an initial compensable rating for osteoma of the left frontal sinus.  Additionally, as noted, the TDIU claim has been inferred.  Unfortunately, further development is necessary prior to analyzing these claims on the merits. 

The Veteran maintains that he began experiencing decreased vision in service that he believes resulted from his exposure to sand storms in Southwest Asia and/or an eye injury he had in service.  See September 2006 statement with VA Form 9; July 2010 BVA hearing testimony.  Pursuant to the Board's December 2010 remand, the Veteran underwent a VA examination to determine the etiology of any current eye disability.  In this regard, the same examiner who examined the Veteran's eyes in 2004 conducted a December 2010 VA eye examination.  According to the examination report, the Veteran currently has decreased vision, with a visual acuity of 20/25.  In response to the questions posed by the Board, the December 2010 VA examiner stated that the etiology of the Veteran's decreased vision continued to be unclear and that he would be resorting to speculation if he indicated a cause.  (In November 2004, the examiner noted that the Veteran's decreased vision had an unknown etiology).  

Notwithstanding, as indicated in the 2010 Board remand, the Veteran also carries a post-service diagnosis of acute vernal conjunctivitis in February 2007, as well as diagnoses of allergic chronic conjunctivitis and dry eye syndrome in June 2007.  Significantly, although the Veteran's conjunctiva and corneas were within normal limits during the December 2010 VA examination, the Board finds that an etiology opinion is still needed as to the Veteran's conjunctivitis and dry eye syndrome as they are post-service diagnoses and therefore considered current disabilities for purposes of the analyzing the claim.  Additionally, in the 2010 remand, the Board noted that the Veteran complained of itchy eyes during service in September 1994, and that he appeared to have reported a history of a corneal abrasion upon service discharge for which he received treatment at an emergency room (see March 2004 Report of Medical History).  The Board further observes that according to a Report of Medical History dated in 1986, the Veteran reported that he had or had had burning, stinging, watery eyes.  The December 2010 VA examiner did not address whether the Veteran's in-service eye treatment and complaints are related to any current eye disability.  In light of the foregoing, the Board finds that an addendum medical opinion is necessary as to the service connection claim for an eye disability.  

Pursuant to the Board's 2010 remand, the Veteran also underwent a VA examination to determine the current nature and severity of his service-connected osteoma of the left frontal sinus.  On examination in December 2010, there was no objective evidence of facial swelling or tenderness, and the Veteran's nose had patent airways with no exudate or hyperemia.  Diagnoses were sinusitis of the right frontal, and osteoma of the left frontal sinus.  Although this examination appears to show that the Veteran's osteoma is asymptomatic, the Veteran has also reported headaches that he associates with his osteoma, as noted in the prior remand.  The Veteran's complaints of headaches are shown in 2006 and 2007 Dewitt Army Hospital records.  Although the December 2010 VA examiner noted the Veteran's report of occasional headaches, he did not indicate whether those headaches are related to his service-connected osteoma.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the Board finds that an addendum medical opinion addressing whether the Veteran's headaches are related to his osteoma is necessary.  (The Board notes that service connection for migraine headaches was denied on a direct basis in the August 2005 rating decision and the Veteran did not appeal that decision.  The Board also dismissed, per the Veteran's request, his service connection claim for migraine headaches in its December 2010 decision. )

The record further reflects that the Veteran is unemployed.  He is service-connected for a number of disabilities and is in receipt of a combined 90 percent disability rating, effective from December 20, 2010.  As such, he meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Nonetheless, the Board finds that a VA opinion is necessary as to any impact the Veteran's service-connected disabilities have on his employability.  

Lastly, as noted in the introduction, the AMC, in its March 2012 rating decision, effectuated the Board's grant of service connection for carpal tunnel syndrome, and vertigo, and assigned separate noncompensable ratings.  In an April 2012 statement, the Veteran's representative indicated that the Veteran expresses disagreement with the ratings assigned for both carpal tunnel syndrome and vertigo.  As such, the initial increased ratings for these disabilities must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be transferred to a VA examiner, preferably one who has not yet provided an opinion in this case, for an addendum medical opinion as to the etiology of any current eye disability.
If the VA examiner determines that another examination is necessary, the Veteran should be scheduled for a new C&P examination. 

After a complete review of the claims file, the VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current eye disability, to include decreased vision, conjunctivitis, and dry eye syndrome, are etiologically related to his period of service.  Reconcile any opinions with the in-service complaint of itchy eyes and history of corneal abrasion noted upon separation; the VA examination reports of record; the Veteran's report of having been exposed to sand storms during service; and his competent report of having had continuing eye symptoms since service discharge.     

A complete rationale should be provided for any proffered opinions.  

2.  The Veteran's claims file should be transferred to the examiner who conducted the December 2010 VA examination of the sinuses.  

After a complete review of the Veteran's claims file, the examiner should provide an addendum medical opinion that addresses the following:

a.  provide an opinion as to whether it is at least as likely as not that the Veteran's headaches are proximately due to, or the result of, his service-connected osteoma of the left frontal sinus or any other service-connected disability, to include sinusitis or vertigo; or, alternatively, aggravated or worsened by a service-connected disability.  If aggravation is shown, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation; and 

b.  provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

3.  Issue the Veteran a SOC with respect to the claims of entitlement to an initial increased (compensable) rating for carpal tunnel syndrome of the hands and wrists, and vertigo, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on those issues.  

4.  Thereafter, readjudicate the service connection claim for an eye disability, the increased rating claim for osteoma of the left frontal sinus, and the newly inferred TDIU claim.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


